Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of a “soluble plug” for removing; “Fig. 4 (embedded)” tracer distribution; and “chemical identity” detection of the tracer in the reply filed on 13 August 2021 is acknowledged.
However, based on the cited Prior Art of record, the Species Election requirement is hereby withdrawn for the Species of “ways of detecting the tracer,” insofar as these currently appear to be merely obvious variants over Fripp.  The Species Election requirements for the “ways of removing the plug”; and “distribution of tracer in the primary plug” are maintained at this time.
Nevertheless, Applicant should note that this Species Election may be “reinstated” at a later time, should Amendments be presented (or Art become of record) requiring distinction between the Species.
Claims 4, 5, 9-11, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 12-18, 20-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fripp (2018/0252067).
Regarding independent claim 1, Fripp discloses A hydrocarbon well (abstract “wellbore isolation device” and Figs. 1-5), comprising: 
a wellbore that extends within a subsurface region ([0015] “wellbore 114 extends from surface 108 of well 102”); 
a downhole tubular that extends within the wellbore and defines a tubular conduit (e.g., casing as in Fig. 1); 
a plug positioned within the tubular conduit (e.g., [0015] “wellbore isolation devices 110a”), wherein the plug: 
(i) forms a fluid seal that fluidly isolates a region of the tubular conduit that is uphole from the fluid seal from a region of the tubular conduit that is downhole from the fluid seal (as in Fig. 1; [0013] “a wellbore isolation device such as a frac plug may be disposed at a zone boundary of a zone of the wellbore to isolate the zone from other, adjacent zones and/or from other portions of the wellbore”); and 
(ii) includes a tracer material (Fig. 2 and [0022] “second identification tag 220b” where [0029] “the identification tags 220a, 220b, 220c, and 220d release chemical agents such as, but not limited to dyes and chemical tracers”); and 
a tracer detection structure configured to detect the tracer material within a produced fluid stream that is produced from the hydrocarbon well ([0047] “the system 400 includes one or more detectors, such as the inline detector 124a and the collection container detector 124b to monitor fluid circulation along the fluid flow path 406 and the return fluid flow path 410”).
Regarding independent claim 17, Fripp discloses A method of operating a hydrocarbon well (abstract “wellbore isolation device” and Figs. 1-5), wherein the hydrocarbon well includes a wellbore that extends within a subsurface region ([0015] “wellbore 114 extends from surface 108 of well 102”), a downhole tubular that extends within the wellbore and defines a tubular conduit (e.g., casing as in Fig. 1), and a plug positioned within the tubular conduit (e.g., [0015] “wellbore isolation devices 110a”), the method comprising: 
releasing, from the plug, a tracer material (Fig. 2 and [0022] “second identification tag 220b” where [0029] “the identification tags 220a, 220b, 220c, and 220d release chemical agents such as, but not limited to dyes and chemical tracers”), wherein the releasing is responsive to at least partial destruction of the plug ([0024] “the first, second, third, and fourth identification tags 220a, 220b, 220c, and 220d are released from the frac plug 210 following dissolution of at least a part of the frac plug 210”); 
producing a produced fluid stream, which includes the tracer material, from the hydrocarbon well (e.g., [0035] “the substantially insoluble material has an increased flow resistance and will more easily be carried in the produced fluid”); and 
detecting, with a tracer detection structure of the hydrocarbon well, the tracer material within the produced fluid stream ([0047] “the system 400 includes one or more detectors, such as the inline detector 124a and the collection container detector 124b to monitor fluid circulation along the fluid flow path 406 and the return fluid flow path 410”).
Regarding claim 2, Fripp discloses wherein the plug includes at least one of: 
(i) a soluble plug configured to at least partially dissolve responsive to fluid contact with a wellbore fluid that extends within the wellbore ([0024] “the frac plug 210 is partially or completely manufactured from materials that are dissolvable when in contact with a solvent fluid, which may be the wellbore fluid”); and 
(ii) a millable plug configured to be mechanically milled from the tubular conduit.
Regarding claims 3 and 6-8, Fripp discloses, e.g., “The second identification tag 220b and the packer element 224 which encloses the second identification tag 220b, are disposed within a portion of the frac plug 210 constructed from a material that dissolves at a slower rate than the dissolution rate of the wedge portion 222” ([0032]), depicted in Fig. 2.  As in Fig. 2, if the packer element 224 is considered the plug and the second identification tag 220b is considered the tracer-containing region, then the plug body corresponds to the packer element 224 except for the second identification tag 220b and is drawn to be >50% of the overall volume of the plug.  Accordingly, Fripp anticipates:
(claim 3) wherein the plug includes a plug body that defines at least 50% of an overall volume of the plug
(claim 6) wherein the plug includes a tracer-containing region that contains the tracer material, wherein the tracer-containing region is defined within a subset of the plug body; and further
(claim 7) wherein at least one of: 
(i) the tracer-containing region is embedded within a remainder of the plug body; and 
(ii) the tracer-containing region defines an external surface of the plug body; and/or
(claim 8) wherein the tracer-containing region is positioned within the plug body, such that at least 50 volume percent of the plug body dissolves prior to exposure of the tracer-containing region.
Regarding claims 12-14 and 20-22, Fripp discloses “multiple wellbore isolation devices 110a, 110b, and 110c, which are respectively positioned at zone boundaries of zones 112a, 112b, and 112c of a wellbore 114” ([0015]; see also Fig. 1), wherein, regarding the wellbore isolation device 110a, “the frac plug 210 includes a first identification tag 220a, a second identification tag 220b, a third identification tag 220c, and a fourth identification tag 220d” ([0022]) wherein “each of the identification tags 220a, 220b, 220c, and 220d includes a specific dye or chemical tracer” and “The inline detector 124a includes sensors operable to detect the released dyes or chemical tracers and determine which the identification tag 220a, 220b, 220c, and/or 220d has been exposed to the wellbore fluid” ([0029]), which presumably applies to each wellbore isolation device 110a, 110b, and 110c each having different collections of different tracers.  Fripp further discloses “For example, the first identification tag 220a is disposed within the wedge portion 222 of the frac plug 210 and may be released from the frac plug 210 after a first period of time. The first identification tag 220a includes not only the identification of the frac plug 210 but also the identification of the wedge portion 222 of the frac plug 210. An operator, upon receiving signals from the RFID chip of the first identification 210a, would not only identify the frac plug 210, but would also identify that the wedge portion 222 of the frac plug 210 has partially and/or completely dissolved” ([0031]) and “As such, if the operator obtains a signal from the first identification tag 210a but not from the second identification tag 220b, the operator would be able to deduce that the second component of the frac plug 210 has not yet 
(claim 12) wherein the hydrocarbon well includes a plurality of plugs spaced-apart along a length of the tubular conduit, wherein each plug of the plurality of plugs forms a corresponding fluid seal and includes a corresponding tracer material; and further
(claim 13) wherein the plurality of plugs includes at least a first plug and a second plug, and further wherein at least one of: 
(i) the first plug includes a first tracer material and the second plug includes a second tracer material that differs from the first tracer material, 
(ii) the first plug includes the corresponding tracer material at a first concentration and the second plug includes the corresponding tracer material at a second concentration that differs from the first concentration; and 
(iii) the first plug includes a first mass of the corresponding tracer material and the second plug includes a second mass of the corresponding tracer material, wherein the second mass differs from the first mass; and/or
(claim 14) wherein the tracer detection structure is configured to identify which plug of the plurality of plugs releases a given corresponding tracer material based, at least in part, on at least one of: 
(i) a property of the given corresponding tracer material; 
(ii) a chemical identity of the given corresponding tracer material; 
(iii) a concentration of the given corresponding tracer material; and 
(iv) an amount of the given corresponding tracer material; and/or
(claim 20) wherein the hydrocarbon well includes a plurality of plugs spaced-apart along a length of the tubular conduit, wherein each plug of the plurality of plugs forms a corresponding fluid seal with the downhole tubular and includes a corresponding tracer material, and further wherein each plug of the plurality of plugs includes at least one of: 
(i) a chemically different corresponding tracer material; 
(ii) a different concentration of the corresponding tracer material; and 
(iii) a different total mass of the corresponding tracer material; and further
(claim 21) wherein the method further includes identifying a given plug of the plurality of plugs based, at least in part, on at least one of: 
(i) an identity of the corresponding tracer material; 
(ii) a concentration of the corresponding tracer material within the produced fluid stream; 
(iii) a total mass of the corresponding tracer material within the produced fluid stream; 
(iv) a magnetic property of the corresponding tracer material; and 
(v) an electrical property of the corresponding tracer material; and further
(claim 22) wherein the identifying includes at least one of: 
(i) identifying an absolute location of the given plug within the tubular conduit; 
(ii) identifying a location of the given plug within the tubular conduit relative to the other plugs of the plurality of plugs; and 
(iii) identifying which plug of the plurality of plugs released the corresponding tracer material.
Although not required to anticipate these claims, regarding the alternatives of “concentration” and “mass”/”amount” of the tracers, the Office observes that these appear to be obvious over Fripp’s use of specific tracers in each ID tag, in order to connect the detected tracer to the corresponding ID tag.
Regarding claims 15, 16, and 25, Fripp discloses “the system 400 includes one or more detectors, such as the inline detector 124a and the collection container detector 124b to monitor fluid circulation along the fluid flow path 406 and the return fluid flow path 410. In one of such embodiments, the inline detector 124a and the collection container detector 124b are operable to monitor fluid flow rate to detect presence of identification tags along the return fluid flow path 410” ([0047]) for detecting “a radio-frequency identification (RFID) chip, a near field communication transmitter, a chemical tracer, or a similar component that is suitable for identifying the frac plug” ([0014]).  Accordingly, Fripp anticipates:
(claim 15) wherein the tracer detection structure is configured to at least one of: 
(i) detect a concentration of the tracer material within the produced fluid stream; 
(ii) detect a presence of the tracer material within the produced fluid stream; 
(iii) detect a magnetic property of the tracer material within the produced fluid stream; and 
(iv) detect an electrical property of the tracer material within the produced fluid stream; and/or
(claim 16) wherein the tracer detection structure includes at least one of: 
(i) a chemical detector configured to detect the tracer material based, at least in part, on a chemical identity of the tracer material; and 
(ii) a radiation detector configured to detect radioactivity of the tracer material within the produced fluid stream; and/or
(claim 25) wherein the detecting includes at least one of: 
(i) detecting a presence of the tracer material within the produced fluid stream; 
(ii) detecting a concentration of the tracer material within the produced fluid stream; 
(iii) detecting the concentration of the tracer material within the produced fluid stream as a function of time; 
(iv) detecting a chemical identity of the tracer material; 
(v) detecting a magnetic property of the tracer material; and 
(vi) detecting an electrical property of the tracer material
Regarding claim 18, Fripp discloses wherein the detecting includes verifying the at least partial destruction of the plug ([0026] “Identification tags 220a, 220b, 220c, and 220d are used to identify of the frac plug 210 after the frac plug has been partially or completely dissolved”; also see [0047] “the inline detector 124a and the collection container detector 124b may further be operable to obtain data indicative of the conditions of the corresponding wellbore isolation devices and the condition of the wellbore proximate to the location of the corresponding wellbore isolation devices”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as obvious over Fripp as in claim 22, and further in view of Sherman (2018/0087369).
Regarding claims 23 and 24, Fripp discloses wherein the method further includes comparing an identity of the corresponding tracer material to a tracer material database, which correlates an identity of each corresponding tracer material to a corresponding plug of the plurality of plugs (e.g., [0029] “The inline detector 124a includes sensors operable to detect the released dyes or chemical tracers and determine which the identification tag 220a, 220b, 220c, and/or 220d has been exposed to the wellbore fluid”; also see [0050] “At step 514, the detector, or a controller determines whether all of the identification tags of the dissolvable frac plugs have been detected”).
However, Fripp fails to disclose detecting an obstruction based on detecting and lack of detecting tracers and determining an approximate location.
Nevertheless, the dissolvable wellbore isolation devices themselves are also obstructions.  For example, Sherman teaches “A major concern of operators in using degradable tools is the ability to ensure that the tool has completely degraded and is no longer blocking or obstructing flow” (abstract) and further “If gas pockets, tar, or other contaminants block access to the components formed of degradable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fripp to include determining one of the dissolvable wellbore isolation devices is providing an undesired obstruction in its known location downhole, based on detecting tracers from the other dissolvable wellbore isolation devices and lack of tracers from the obstructing dissolvable wellbore isolation device, and taking steps to remove the undesirably obstructing dissolvable wellbore isolation device, in order to “ensure that the tool has completely degraded and is no longer blocking or obstructing flow” (thereby including:
(claim 23) wherein the method further includes comparing an identity of the corresponding tracer material to a tracer material database, which correlates an identity of each corresponding tracer material to a corresponding plug of the plurality of plugs, and further wherein the method includes detecting an obstruction within the tubular conduit based, at least in part, on a detection of the corresponding tracer material from the given plug and lack of detection of another corresponding tracer material from another plug that is downhole from the given plug; and further
(claim 24) wherein the method further includes determining an approximate location of the obstruction based, at least in part, on a location of the given plug within the tubular conduit and a location of the other plug within the tubular conduit).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 23, and 24 of copending Application No. 16/865,146 (sharing co-Inventor Jabari) (also U.S. Publication 2020/0378242).
This is a provisional nonstatutory double patenting rejection.
Regarding independent claims 1 and 17, 16/865,146 claims a downhole plug (claim 1) with “a tracer release structure configured to selectively release a tracer from the downhole plug” (claim 13), releasing a tracer in response to destruction of the downhole plug (claim 24), and detecting a sensed 16/865,146 claims substantially the same as at least independent claims 1 and 17.  
Nevertheless, Amendments made to independent claims 1 and 17 in view of the Prior Art above will likely render moot the Double Patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Sherman (2018/0087369) also discloses including “tracer elements (e.g., tracer chemicals, chemical elements, particles, tags [RFID, physical tag, microdevice, etc.], etc.)” in degradable/dissolvable tools (abstract) such as bridge plugs ([0101]) wherein the tracers are located within a specific cavity within the plug ([0024] and Fig. 2) and “different tracer elements can be used in different degradable components” ([0010]), in different zones of the wellbore ([0101]).  See also Sherman Figs. 3-4.  However, this reference does not appear necessary at this time.  
The reference to Richard (20120175109) discloses “temporary dissolvable plugs” (abstract) with tracers 36 disposed within specific regions of the dissolvable plugs ([0038] and Fig. 2), the tracers being “a microscopic encoded tag such as those available from MicroTrace located at 3100 84th Lane NE, Suite A, Minneapolis, Minn. 55449-7264, a colored dye, a radio-frequency tag, a radioactive material, a florescent material, or any other tracer element or device known to persons of ordinary skill in the art” ([0032]).  However, this reference is directed to perforation plugs, not frac plugs that “forms a fluid seal that fluidly isolates a region of the tubular conduit that is uphole from the fluid seal from a region of the tubular conduit that is downhole from the fluid seal” as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674